DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
 

Response to Amendment
Acknowledgement is made of the amendment filed May 23, 2022.  Claims 1-2, 5, 10-12, 16, 21-23, 26, 29, 42, 44-45 and 47-48 remain pending in the application.  
Claims 1, 2, 5, 22, 23, 26, 29, 42, 44, 45, and 47 are currently amended.  
Claims 3-4, 6-9, 13-15, 17-20, 24-25, 27-28, 30-41, 43 and 46 have been canceled.
No claims are new.

Response to Arguments
	Double Patenting rejections
Applicant’s arguments, see REMARKS filed May 23, 2022 with respect to claims 1, 2, 5, 10-12, 16, 21-23, 26, 29, 41-48 rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 4, 10-12, 16, 21, 22, 25, 26, 28 and 29 of U.S. Patent No. 10,439,703 B2, have been considered but are not persuasive. Claim 1 of U.S. Patent No. 10,439,703 B2 discloses uncompensated link quality and compensated link quality as recited in the present invention’s claim 1.

Applicant’s arguments, see REMARKS filed May 23, 2022, with respect to 1, 2, 5, 10-12, 16, 21-23, 26, 29, 41-48 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 3, 6, 7, 13, 14, 16, 18 and 20 of U.S. Patent No. 10,903,889 B2, have been considered but are not persuasive. Claim 3 of U.S. Patent No. 10, 903,889 B2 discloses uncompensated link quality and compensated link quality as recited in the present invention’s claim 1.

Rejections under 35 U.S.C. 103
Applicant’s arguments, see REMARKS filed May 23, 2022, with respect to claims 1 ,2, 5, 10-12, 16, 21-23, 26, 29, 41-48 rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2005/0221837 A1) in view of Roy et al. (US 2015/0230263 A1), have been considered and are persuasive. The 103 rejection has been withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 10-12, 16, 21-23, 26, 29, 42, 44-45 and 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10-12, 16, 21, 22, 25, 26, 28 and 29 of U.S. Patent No. 10,439,703 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons explained below.
Regarding claim 1:
Present invention
U.S. Patent No. 10,439,703 B2
1. A method for beam selection, the method being performed by a first radio transceiver device, the method comprising: obtaining an uncompensated link quality estimate of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device by referring to at least a first beam taken from a first beam set; obtaining a compensated link quality estimate of a radio signal conveyed to the first radio transceiver device from the second radio transceiver device by referring to a second beam, wherein the second beam is wider than the first beam; and selecting which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device based on the uncompensated link quality estimate and the compensated link quality estimate.
1. A method for beam selection, the method being performed by a first radio transceiver device, the method comprising: receiving a first radio signal from a second radio transceiver device using a first beam selected from a first beam set; receiving a second radio signal from the second radio transceiver device using a second beam, wherein the second beam is wider than the first beam; obtaining a first link quality estimate of the first beam; obtaining a second link quality estimate of the second beam; obtaining a compensated link quality estimate of the second beam by modifying the obtained second link quality estimate; comparing the first link quality estimate and the compensated link quality estimate; and determining which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device based on the comparison.


Regarding claims 2, 5, 10-12, 16, 21-23, 26, 29, 41-48:
Claim 2 is unpatentable over claim 1 of the patent in view of Roy.
Claim 5 is unpatentable over  claim 1 of the patent in view of Roy.
Claim 10 is unpatentable over claim 10 of the patent in view of Roy.
Claim 11 is unpatentable over claim 11 of the patent in view of Roy.
Claim 12 is unpatentable over claim 12 of the patent in view of Roy.
Claim 16 is unpatentable over claim 16 of the patent in view of Roy.
Claim 21 is unpatentable over claim 21 of the patent in view of Roy.
Claim 22 is unpatentable over claim 22 of the patent in view of Roy.
Claim 23 is unpatentable over claim 22 of the patent in view of Roy.
Claim 26 is unpatentable over claim 22 of the patent in view of Roy.
Claim 29 is unpatentable over claim 28 of the patent in view of Roy.
Claim 41 is unpatentable over claim 1 of the patent in view of Roy.	
Claim 42 is unpatentable over claim 4 of the patent in view of Roy.
Claim 43 is unpatentable over claim 22 of the patent in view of Roy.
Claim 44 is unpatentable over claim 25 of the patent in view of Roy.
Claim 45 is unpatentable over claim 29 of the patent in view of Roy.
Claim 46 is unpatentable over claim 29 of the patent in view of Roy.
Claim 47 is unpatentable over claim 25 of the patent in view of Roy.
Claim 48 is unpatentable over claim 26 of the patent in view of Roy.

Claims 1-2, 5, 10-12, 16, 21-23, 26, 29, 42, 44-45 and 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 13, 14, 16, 18 and 20 of U.S. Patent No. 10,903,889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons explained below.
Present invention
U.S. Patent No. 10,903,889 B2
1. A method for beam selection, the method being performed by a first radio transceiver device, the method comprising: obtaining an uncompensated link quality estimate of a radio signal conveyed to the first radio transceiver device from a second radio transceiver device by referring to at least a first beam taken from a first beam set; obtaining a compensated link quality estimate of a radio signal conveyed to the first radio transceiver device from the second radio transceiver device by referring to a second beam, wherein the second beam is wider than the first beam; and selecting which one of the first beam and the second beam to use for continued communications of radio signals with the second radio transceiver device based on the uncompensated link quality estimate and the compensated link quality estimate.
1. A first radio transceiver device configured for beam selection, the first radio transceiver device comprising: a processing circuitry, wherein the processing circuitry includes one or more processors for controlling operation of the first radio transceiver device; and a communications interface, wherein the communications interface includes one or more transmitters and one or more receivers for sending and receiving radio signals towards and from a second radio transceiver device; wherein the first radio transceiver device is configured by the processing circuitry: to obtain first link quality estimates of a first radio signal received through the communications interface from the second radio transceiver device, wherein the first radio signal is received at the first radio transceiver device by using a narrower beam: to obtain second link quality estimates of a second radio signal received through the communications interface from the second radio transceiver device, wherein the second radio signal is received at the first radio transceiver device by using a wider beam which is wider than the narrower beam; and to select which one of the narrower beam and the wider beam to use for sending and receiving radio signals towards and from the second radio transceiver device based on the obtained first and second link quality estimates.

2. The first radio transceiver device according to claim 1, wherein the selection of which one of the narrower beam and the wider beam to use based on the obtained first and second link quality estimates includes a comparison between the obtained first link quality estimate and the obtained second link quality estimate.

3. The first radio transceiver device according to claim 2, wherein the comparison between the obtained first link quality estimate and the obtained second link quality estimate includes a comparison between the obtained first link quality estimates and the obtained second link quality estimates as compensated by a compensation value.


Regarding claims 2, 5, 10-12, 16, 21-23, 26, 29, 41-48:
Claim 2 is unpatentable over claim 3 of the patent.
Claim 5 is unpatentable over claim 3 of the patent.
Claim 10 is unpatentable over claim 13 of the patent.
Claim 11 is unpatentable over claim 6 of the patent.
Claim 12 is unpatentable over claim 7 of the patent.
Claim 16 is unpatentable over claim 14 of the patent.
Claim 21 is unpatentable over claim 1 of the patent.
Claim 22 is unpatentable over claim 3 of the patent.
Claim 23 is unpatentable over claim 3 of the patent.
Claim 26 is unpatentable over claim 3 of the patent.
Claim 29 is unpatentable over claim 1 of the patent.
Claim 41 is unpatentable over claim 3 of the patent.	
Claim 42 is unpatentable over claim 18 of the patent.
Claim 43 is unpatentable over claim 3 of the patent.
Claim 44 is unpatentable over claim 18 of the patent.
Claim 45 is unpatentable over claim 1 of the patent.
Claim 46 is unpatentable over claim 1 of the patent.
Claim 47 is unpatentable over claim 3 of the patent.
Claim 48 is unpatentable over claim 16 of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633